Citation Nr: 0005321	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  96-35 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active air service from April 1987 to October 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Los Angeles 
Regional Office (RO) January 1996 rating decision which 
denied service connection for bronchitis, sinusitis, a low 
back disability and bilateral hearing loss, and granted 
service connection for a left knee scar, assigning it a 
noncompensable rating.  The RO notified the veteran of this 
decision by February 1996 letter.  At his January 1999 
hearing, the veteran withdrew the substantive appeal of the 
claim for a compensable evaluation for his service-connected 
left knee scar.  Thus, the Board will proceed below in 
accordance with the veteran's express wishes.  38 C.F.R. 
§ 20.204 (1999).


FINDINGS OF FACT

1.  The veteran had bronchitis prior to his military service; 
the severity of his bronchitis did not increase during 
service; no competent medical evidence has been presented to 
establish a link or nexus between his bronchitis and service.

2.  No competent medical evidence has been presented to show 
that the veteran currently has sinusitis.

3.  No competent medical evidence has been presented to link 
the veteran's low back disability and his military service; 
nor was degenerative disc disease of the lumbar spine evident 
within a year following his separation from service.

4.  Bilateral hearing loss was not evident during the 
veteran's military service; nor was it evident to a 
compensable degree within one year following his separation 
from service; no competent medical evidence has been 
presented to show that he currently has a bilateral hearing 
disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for bronchitis.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for sinusitis.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a low back disability.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for bilateral hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before reaching the merits of the veteran's claims, the 
threshold question is whether he has presented evidence that 
his claims of service connection are well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  A well-grounded claim is a 
plausible claim, meritorious on its own or capable of 
substantiation.  Id. at 81.  An allegation alone is not 
sufficient; the appellant must submit evidence in support of 
his claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

For a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis); of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and a nexus shown between the in-
service disease or injury and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Bronchitis

The veteran contends that, while he had bronchitis prior to 
service, it was aggravated beyond its normal progression 
during his period of service.  He further contends that he 
continues to have bronchitis, and argues that service 
connection is warranted for bronchitis.

Every veteran shall be taken to be in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  Temporary flare-ups will not be 
considered to be an increase in severity.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b) (1999).

The veteran's service medical records reveal that a clinical 
evaluation of his lungs and chest revealed normal findings at 
the time of his September 1986 service entrance medical 
examination.  In an accompanying Report of Medical History, 
he noted that he had pain or pressure on his chest and a 
chronic cough.  It was noted that he had recurrent bronchitis 
about one or two times a year.  In August 1987, he was seen 
with complaints of a cough, productive of green sputum.  He 
was assessed as having bronchitis.  A November 1987 clinical 
record shows that he reported that he had a cough for the 
previous two weeks.  The clinical assessment was viral upper 
respiratory infection.  In January 1991, he was seen with 
complaints of chest pain.  He was assessed as having a cough 
due to smoking and chest wall pain.  On October 1993 clinical 
evaluation, his lungs and chest were normal.

On VA medical examination in December 1994, clinical 
evaluation of the veteran's respiratory system revealed 
normal findings.  He was diagnosed as having a history of 
bronchitis several times in service, asymptomatic on that 
examination.

VA outpatient treatment records, dated from June 1997 to 
September 1998, show that the veteran was assessed as having 
bronchitis in June 1998.

At the January 1999 hearing, the veteran testified that, in 
1998, he had pneumonia which he believed was related to 
bronchitis.  He also testified that he had bronchitis on a 
couple of occasions as a child.  He reported that he had not 
sought medical treatment for bronchitis during the 10 years 
prior to entry into military service.

On the basis of the foregoing evidence, the Board is of the 
opinion that the veteran has not presented evidence of a 
well-grounded claim of service connection for bronchitis.  
The service medical records show that it was noted that he 
had recurrent bronchitis about one or two times a year at the 
time of his service entrance medical examination.  Thus, 
there is clear and unmistakable evidence which demonstrates 
that he had bronchitis prior to service.  However, as noted 
above, service connection may still be warranted if his 
preexisting bronchitis was aggravated by service.  In this 
case, the service medical records do not show that the 
severity of his bronchitis increased during his period of 
service.  Rather, they show that he was assessed as having 
bronchitis on only one occasion in August 1987, and that that 
his lungs and chest were shown to be clinically normal by 
October 1993.

The Board also observes that the postservice VA medical 
records demonstrate that the veteran was assessed as having 
bronchitis on one occasion.  However, these records do not, 
in any way, establish any link or nexus between his 
bronchitis and his period of service.  Thus, a nexus between 
the veteran's bronchitis and his period of service has not 
been established.  Consequently, his claim of service 
connection for bronchitis cannot be viewed as well grounded.  
Caluza, 7 Vet. App. at 506.

Sinusitis

The veteran contends that he has sinusitis and that it began 
during his period of service; thus, he argues that service 
connection is warranted for sinusitis.

The veteran's service medical records show that a clinical 
evaluation of his sinuses revealed normal findings at he time 
of his September 1986 service entrance medical examination.  
In the accompanying Report of Medical History, he indicated 
that he had not had sinusitis.  In May 1987, he was seen with 
complaints of a sore throat.  Examination of his nose 
revealed erythematous mucosa.  He was assessed as having 
rhinopharyngitis.  An April 1993 record shows that he was 
seen with complaints of copious nasal discharge.  He was 
assessed as having sinusitis.  In July 1993, he reported that 
he was unable to breathe out of his nose.  He was assessed as 
having probable allergic rhinitis.  In October 1993, a 
clinical evaluation of his sinuses revealed normal findings.  
Later that month, he was seen with complaints of congestion 
and purulent sputum.  He was assessed as having sinusitis.  
January and April 1994 records show that he was seen with 
complaints of sneezing and congestion.  He was assessed as 
having rhinitis and allergic rhinitis.  An August 1994 
hearing conservation examination, he reported that he had 
sinus problems.

On VA medical examination in December 1994, the veteran was 
diagnosed as having normal sinuses.

VA outpatient treatment records, dated from June 1997 to 
September 1998, include a June 1997 record wherein it was 
noted that the veteran had had allergic rhinitis.

At his January 1999 hearing, the veteran testified that he 
was first treated for sinusitis in service.  He also 
testified that he had not been given a service separation 
medical examination.  He stated that he treated his sinusitis 
with medication, and also he reported that it had been a 
while since he last had a serious sinus infection.

Based on the foregoing, the Board finds that the veteran has 
not presented evidence of a well-grounded claim of service 
connection for sinusitis.  There is no competent medical 
evidence of record which establishes that the veteran 
currently has sinusitis, much less that it is of service 
origin.  In particular, while his service medical records 
show that he was assessed as having sinusitis on occasion, 
they do not show that his sinusitis was a chronic condition.  
Rather, they show that he was last diagnosed as having 
sinusitis in October 1993, nearly a year prior to his service 
separation.  In addition, the VA examination report shows 
that he was diagnosed as having normal sinuses.  Moreover the 
VA outpatient treatment records do not include any clinical 
finding or a diagnosis of sinusitis.  As such, there is no 
competent medical evidence of record which establishes that 
the veteran currently has sinusitis which is of service 
origin.  While the Board is sympathetic to the beliefs of the 
veteran, his claim of service connection for sinusitis may 
not be viewed as well grounded under these circumstances.  
Caluza, 7 Vet. App. at 506.

Low Back Disability

The veteran contends that his low back disability is the 
result of in-service low back injury; he maintains that 
service connection is warranted for a low back disability.

In the case of any veteran who served for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
separation from such service, it shall be considered to have 
been incurred in or aggravated by such service, even when 
there is no record of evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The veteran's service medical records show that a clinical 
evaluation of his spine and lower extremities revealed normal 
findings at the time of his September 1986 service entrance 
medical examination.  In the accompanying Report of Medical 
History, he indicated he had not had arthritis or recurrent 
back pain.  A March 1990 record shows that he was seen with 
complaints of a sore back.  He reported he twisted his back 
while carrying heavy weight.  Examination of the back 
revealed a full range of motion.  He was assessed as having 
muscular low back pain.  In October 1993, clinical evaluation 
of his spine and lower extremities revealed normal findings.  
In August 1994, X-ray studies of his lumbar spine were 
normal.  Later that month, he was assessed as having a 
history of low back pain.

On VA medical examination in December 1994, the veteran was 
diagnosed as having chronic low back pain possibly due to 
pelvic obliquity.

VA outpatient treatment records, dated from June 1997 to 
September 1998, show that the veteran was assessed as having 
degenerative disc disease of the lumbar spine, chronic low 
back pain and lumbosacral radiculopathy on occasion.  In 
September 1997 and January 1998, it was noted that he had low 
back pain ever since an injury in 1989.

At the January 1999 hearing, the veteran testified that he 
injured his low back while carrying a heavy piece of 
equipment in December 1989.  He stated that he was placed on 
light duty for a few weeks following the injuryn and 
continued to experience low back pain for the remainder of 
his military service.  He indicated that he was pretty sure 
that he sought medical treatment for his low back disability 
within the one year following his service separation.  He 
reported that he continued to experience low back pain every 
day, and that he had not had any low back injury since his 
service separation.

On close scrutiny of the record, the Board concludes that the 
veteran has not presented evidence of a well-grounded claim 
of service connection for a low back disability.  His service 
medical records show that he was treated for low back pain on 
two occasions, but they do not show he incurred a chronic low 
back disability.  Rather, an August 1994 X-ray examination of 
his lumbar spine revealed normal findings.  In addition, 
while VA examination report shows that he was diagnosed as 
having chronic low back pain in December 1994, it does not 
demonstrate that his low back pain was of service origin.  
Instead, it reveals that it was possibly related to pelvic 
obliquity.  Likewise, although VA outpatient treatment 
records show that he was assessed as having various low back 
disabilities, including degenerative disc disease of the 
lumbar spine, such diagnoses were rendered no earlier than 
1997, more than two years after his service separation.  
Moreover, none of these records demonstrate that the 
variously diagnosed low back disabilities were of service 
origin.  The Board is aware that the records include 
notations that the veteran had low back pain ever since an 
injury in 1989.  However, these notations appear to simply 
reflect his own recitation of complaints, rather than a 
medical determination.  A bare transcription of lay history 
is not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995)  Thus, the medical 
evidence of record does not demonstrate a causal link or 
nexus between the veteran's low back disability and service, 
and the degenerative disc disease of his lumbar spine is not 
shown to have been evident to a compensable degree within the 
one year presumptive period.  Therefore, his claim of service 
connection for a low back disability is not well grounded.  
Caluza, 7 Vet. App. at 506.

Bilateral Hearing Loss

The veteran contends he has bilateral hearing loss due to in-
service noise exposure; thus, he maintains that service 
connection is warranted for bilateral hearing loss.

In the case of any veteran who served for 90 days or more 
during a period of war, an organic disease of the nervous 
system (sensorineural hearing loss) becoming manifest to a 
degree of 10 percent or more within one year from the date of 
separation from such service, shall be considered to have 
been incurred in or aggravated by such service, even when 
there is no record of evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran's impaired hearing 
amounts to a disability for VA compensation purposes is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a disability when the threshold 
level in any of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; or the thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores are less than 94 
percent.

If the record shows evidence of in-service acoustic trauma 
and in-service audiometric results indicate an upward shift 
in tested thresholds, and if post-service audiometric testing 
results meet the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post-service findings to injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  Hensley, 5 Vet. App. at 159.

The veteran's DD Form 214 reflects that he served as an 
electronic computer and switching systems journeyman for over 
7 years of active service.

The veteran's service medical records show that his auditory 
thresholds at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 
10, 5, 15, 10 and 5 decibels, respectively, in the right ear, 
and 5, 5, 25, 20 and 15 decibels, respectively, in the left 
ear, on September 1986 service entrance audiological 
evaluation.

In June 1988, his auditory thresholds at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz were 0 decibels at each of the above-
tested frequencies, on the right, and 0, 0, 0, 5 and 5 
decibels, respectively, in the left ear.

In March 1989, his auditory thresholds at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz were 10, 5, 10, 10 and 10 decibels, 
respectively, in the right ear, and 10, 0, 15, 20 and 15 
decibels, respectively, in the left ear.

In October 1993, his auditory thresholds at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz were 10,10, 15, 15 and 20 
decibels, respectively, in the right ear, and 10, 15, 15, 25 
and 15 decibels, respectively, in the left ear.

On August 1994 hearing conservation examination, the veteran 
reported that he did not know if his hearing had worsened or 
if he had a hearing loss of any kind.

On VA audiological evaluation in December 1994, the veteran's 
auditory thresholds at 500, 1,000, 2,000, 3,000, and 4,000 
Hertz were 5, 5, 15, 20 and 20 decibels, respectively, in the 
right ear, and 5, 10, 25, 30 and 30 decibels, respectively, 
in the left ear.  Speech discrimination was 96 percent 
correct in the right ear, and 100 percent correct in the left 
ear.  The examiner commented that the veteran's hearing was 
within normal limits in both ears.

VA outpatient treatment records, dated from June 1997 to 
September 1998, do not show that the veteran received any 
treatment for bilateral hearing loss.

At the January 1999 hearing, the veteran testified that an 
examiner at the time of his service separation audiological 
examination advised him that he had lost 25 percent of his 
hearing in some ranges.  He also stated that he repaired 
computers and was on a flight line during service.  He 
reported being exposed to a lot of noise on a daily basis in 
service, and that hearing protection was not always 
available.  He also stated that he had not sought treatment 
for bilateral hearing loss after service, but had trouble 
hearing people, televisions and radios.

In view of the foregoing, the veteran has not presented 
evidence of a well-grounded claim of service connection for 
bilateral hearing loss.  His service medical records are 
essentially negative for any symptom or clinical finding of 
bilateral hearing loss.  In addition, his post-service VA 
audiological evaluation report does not show that he has a 
bilateral hearing disability under the criteria established 
at 38 C.F.R. § 3.385.  Thus, the medical evidence of record 
does not demonstrate a current bilateral hearing disability 
which is of service origin.  His claim of service connection 
for a bilateral hearing loss cannot be viewed as well 
grounded under such circumstances.  Caluza, 7 Vet. App. at 
506.

Additional Matters

The Board has carefully considered the veteran's contentions 
regarding the etiology of his bronchitis, claimed sinusitis, 
low back disability and claimed bilateral hearing loss.  As a 
layman, he is not qualified to render such opine as to 
medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In denying the veteran's claims, the Board has considered the 
matter of resolution of the benefit of the doubt.  Yet, the 
benefit-of-the-doubt rule only applies when a claim is well 
grounded.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
Such is not the case here where the veteran's claims of 
service connection for bronchitis, sinusitis, a low back 
disability and bilateral hearing loss are not well grounded.

ORDER

Service connection for bronchitis is denied.

Service connection for sinusitis is denied.

Service connection for a low back disability is denied.

Service connection for bilateral hearing loss is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

